1    NICHOLAS A. TRUTANICH
     United States Attorney
2    District of Nevada
     Nevada Bar Number 13644
3    LINDA MOTT
     Assistant United States Attorney
4    501 Las Vegas Boulevard South, Suite 1100
     Las Vegas, Nevada 89101
5    Phone: (702) 388-6059
     Fax: (702) 388-5087
6    linda.j.mott@usdoj.gov
     Representing the United States of America
7
                                UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
8
     UNITED STATES OF AMERICA,                          Case No. 2:18-cr-00144-JAD-EJY
9
                   Plaintiff,                           STIPULATION TO CONTINUE
10                                                      SENTENCING HEARING
            v.
                                                        (Second Request)
11
     TRAYVALE HARRISON,
12                 Defendant.
13

14          COMES NOW the United States of America, through Nicholas A. Trutanich,

15   United States Attorney, and Linda Mott, Assistant United States Attorney, counsel for the

16   United States of America, and Jennifer Waldo, counsel for Trayvale Harrison, and

17   requests that the sentencing hearing currently scheduled January 29, 2020, be vacated and

18   set to a date and time convenient to this Court, but no sooner than ninety (90) days.

19          The request is for the following reasons:

20   1.     Additional time is needed to formulate and file any sentencing

21   memoranda, procure any possible witnesses that would be at sentencing to either speak on

22   behalf of Defendant Harrison, or on the behalf of the government, including any

23   victims.

24          2.     Counsel for Defendant Harrison agrees with this continuance.
1          3.     Defendant Harrison is in custody and agrees with this continuance.

2          4.     Thus, all parties agree to this continuance.

3          5.     The additional time requested herein is not sought for purposes of delay, but

4    merely to allow counsel to have sufficient time to solidify any witnesses needed, and to

5    review and prepare any sentencing memorandums.

6          This is the second request to continue filed herein.

7          DATED this 27th day of January, 2020.

8                                                      NICHOLAS A. TRUTANICH
                                                       United States Attorney
9     GREGORY & WALDO

10         /s/ Jennifer Waldo                             /s/ Linda Mott
      By_____________________________                  By_____________________________
11      JENNIFER WALDO                                 LINDA MOTT
        Counsel for Defendant Trayvale Harrison        Assistant United States Attorney
12

13

14

15

16

17

18

19

20

21

22

23

24

                                                  2
1                               UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
2
     UNITED STATES OF AMERICA,                         Case No. 2:18-cr-00144-JAD-EJY
3
                   Plaintiff,                          ORDER
4           v.
5    TRAYVALE HARRISON,

6                  Defendant.

7

8                                     FINDINGS OF FACT

9           Based on the Stipulation of the parties, and good cause appearing therefore, the

10   Court finds that:

11          1.     The government, as well as Counsel for defendant Harrison, need additional

12   time to formulate and file any sentencing memoranda, as well as locating any witnesses

13   who may speak either on the behalf of Harrison, or on behalf of the government.

14          2.     Defendant Harrison is in custody and does not object to the continuance.

15          3.     The Government is in agreement with this continuance.

16          4.     The additional time requested herein is not sought for purposes of delay, but

17   to allow the parties to continue to prepare any sentencing memorandums, secure witnesses

18   who may speak on behalf of the defendant, or the government, and to allow counsel for

19   defendant to these options with her client.

20   ///

21   ///

22   ///

23   ///

24   ///

                                                   3
1                                           ORDER

2          IT IS ORDERED that the sentencing hearing currently scheduled for January 29,

3    2020, at the hour of 11:00 a.m., be vacated and continued to May
                                                                  _________________
                                                                      4, 2020, at the at the

4    hour of
          of ___:___ __.m.;
             10:00 a.m.

5          DATEDthis
           DATED  this30th
                       ____day
                            dayofofJanuary,
                                    January,2020.
                                             2020.

6

7
                                              JENNIFER A. DORSEY
                                              UNITED STATES DISTRICT JUDGE
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                 4
